Froceeding pursuant to CPLR article 78, inter alia, in the nature of mandamus to compel Barbara G. Zambelli, an Acting Justice of the Supreme Court, Westchester County, to issue a decision on the petitioner’s motion to reargue her petition to review a determination denying her request for a special diet, and application by the petitioner for poor person relief.
Ordered that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed as academic, without costs or disbursements.
The proceeding has been rendered academic by an order of the Supreme Court, Westchester County, dated January 16, 2008, which determined the petitioner’s motion to reargue. Lifson, J.P., Ritter, Angiolillo and Carni, JJ., concur.